                 Case 1:19-cv-11317-LAP
                                  Y*g-sL Document 1-1 Filed 12/11/19 Page 1 of 25
NYSCB!" DOC.   NO"   L                                                                   RRCAIVAD NYSCEFl. 01 /2.912.C1.9
    rl




          SUPREME COURT OF THE STATE OF NEW YORK                      Plaintiff Designates New York
          COUNTY OF NEW YORK                                          County as the Place of Trial
                                                       ----------x
          ARKADTY TERPUNOV,                                           Date Purchased: July 29,2419

                                 Plaintiffl                           INDEX NO.:     I   Sl*rcf zotl
                     -against-                                        SUMMONS

          NEW YORK CITY HEALTH ANI)                                   The Basis of Venue is Defendant's
          HOSPITALS CORPORATION,                                      Principal Place of tsusiness

                                 f)efendant.
                                                               ---x
          To the above named Defendant:

                   You are hereby summoned to answer the complaint in this action, and to serve a copy of
          your answer, or, if the complaint is not served with this summons to serve a notice of appearance
          on the Plaintiffs' attomey within twenty days after service of the summofls exclusive of the day
          of the service, where service is made by delivery upon you personally within the state, or within
          20 days after completion of service where service is made in any other manner. In case of your
          failure to appear or answer, judgment will be taken against you by default for the relief
          demanded in the complaint.

          Dated: New York, New York                                   STEWART LEE KARLIN
                 July 29,2019                                         LAW GROUP, P.C.

          Defendant's Address:
          New York City Health and Hospitals Corp.                     s/ Stewart Lee Karlin
          55 Water Street                                             STEWART LEE KARLIN, ESQ
          New York, NY 10041                                          DANIEL E. DUGAN, ESQ.
                                                                      111 John St.,22"dFloor
                                                                      New York, New York 10038
                                                                      (212) 792-e674
                                                                      Osn&)slqwffksdinirqn




                                                      1   n€   .)F.
-*#st.    *rgti Case
                 *v-e$ 1:19-cv-11317-LAP
                                 * vss-*r Document
                                           v.,*J,*v*J 1-1 Filed
                                                            varY* 12/11/19 Page 2 of 25
NYSiCHI' DoC. NO. 1                                                         RF:CRIVilD NYSCaF t                                   0'1   /   29   / 2A1.9
    tt




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK

          ARKADTY TERPUNOV,
                                                                                   VERIFIED COMPLAINT
                                  Plaintiff,
                                                                                   INDEX     No.: I s?{ $f        zo t7
                  -against-

          NEW YORK CITY HEALTH AND
          HOSPITALS CORPORATION,

                                  Defendant.



          Plaintiff, ARKADIY TERPUNOV, by his. attorneys, STEWARI LEE KARLIN LAW GROUP,

          PC, for his complaint herein alleges as follows:

                                                         PARTIE$

           1.     Plaintiff, ARKADIY TERPUNOV,(hereinafter at all times mentioned "Plaintiff') is a male

                  and was an employee of the f)efendant NEW YORK                   CffY HEALTH AND HOSPITALS

                  CORPORATION. Plaintiff is an employee within the meaning of the New York City

                  Administrative Code, New York State Executive Law 291                   et. seq. and   Title VII of the Civil

                  Right Act of 1964 as amended.

          2.      At all times hereinafter     mentioned, Defendant NEW YORK CITY FIEALTFI AND

                  HOSPITALS CORPORATION (hereinafter "Defendant") is a public healthcare system

                  created by the New    York   State Legislature on         July   I,   1970 to operate New York City's

                  municipal hospitals. Defendant operates eleven acute care hospitals, six neighborhood

                  family health centers, four long-tefin care facilities,      a cerJified home healthcare agency and


                  more than 100 community health clinics.

          3.      Defendant is an employer within the meaning of the New York City Administrative Code,

                                                                 I




                                                          a   /.,li   atr
*5 *dse   r    Case
               *P.**
              rr{4ar,1:19-cv-11317-LAP
                       vee.!**   *ss*el Document
                                        v                 1-1 Filed
                                                         hv*s  v + 12/11/19
                                                                    ' q* -*q Page 3 of 25
                                          'rl',,':!b':r/
NYSCAF nOC. NO. L                                                             RHCIIIVED llYsCnF I                       O1   /29 /2C1.9




                        New Yor.k State Executive Law 291 et. seq. and Title VII of the Civil Right Act of 1964

                        as amended.

                                                     SUMMARY OF THE CASE

              4.        This is an employment discrimination action pursuant to the New York City Human Rights

                        Law, New York State Human Rights Law and Title VII. Plaintiff was subjected to    a   hostile

                        work environment due to sexual harassment and quid pro quo sexual harassment    as he was


                        terminated following his refusal of his supervisor Marietta Rozental's sexual advances'

                        Plaintiff was also retaliated against for his repeated complaints of sexual   harassment.


                        Plaintiff was also subject to religious discrimination in that he was disciplined for not

                        working on site on select Sundays, despite requesting to work from home due to religious

                        observance.

                                                     F'ACTUAL ALLEGATIONS

              5         plaintiff commenced his employment with the Defendant on or about May 9, 2016 as a

                        Group 12(unionized) employee with the title of Clinical Business Analyst l,evel 2, Patient

                        Care System, assigned    to Delbndant's        Enterprise Information Technology Services

                        Department. ("EITS").

               6.       Plaintiff was never given Tasks     & Standards and never received any performance
                        evaluations.   At all times Plaintiff    performed his duties   in an exemplary   manner.


                        Throughout the course of his ernployment Plaintiff received only positive feedback from

                        business users. (Dozens of this feedback)

               7        Plaintiff was employed at Defendant's location at 55 Water Street, New York, New York

                        10041.


                                                                  2




                                                             ?   n.F   ')(
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 4 of 25
NYSCEF   DOC. NO. 1.                                                RaCnIVnD NYSCfiT't                                 A1   /29/2079



           8      Plaintiff   s   immediate supervisor for the entirety of his employment was Marietta Rozental'

                  Rozental, Senior Director, Clinical lnformation Systems, and assigned to EITS. Rozental

                  also was employed at Defendant's location at 55 Water Street, New York, New York

                  10041. Upon information and belief Rozental is still employed in the same position with

                  Defendant.

           9      On December 16th 2016, Plaintiff took part in a work holiday party which occurred at a

                  Russian restaurant and was organized by Rozental. During this party, Rozental invited

                  Plaintiff to dance with her. While dancing, she improperly touched him and complimented

                  him on how he smelled. Specifically, at approximately 10 pm, Rozental invited Plaintiff

                  to dance. The two entered the dance floor mid-song and danced for about fwo minutes.

                  While dancing, Rozental started moving towards Plaintiff, getting uncomfortably close to

                  him. She then put her face on his right shoulder/neck area and stayed in that position for

                  about ten seconds. She then said to Plaintiff "You smell nice". Plaintiff said nothing in

                  response and they continued dancing for approximately twenty seconds until the song

                  ended at which time Plaintiff returned to his seat.     At approximately midnight, Plaintiff said

                  he was going to be leaving. Rozental then insisted that her brother give Plaintif'f a ride

                  h6me, even though Plaintiff lived just four subway stops from the venue.

            10.   The following week, in December 20l6,during a party for the EITS Department, Rozental

                  asked   Plaintiff what his relationship status was.

            11.   As   a result    of these two encounters, Plaintiff felt very uncomf.ortable participating in any

                  fi.rther out of office social gatherings with Rozental.

            12.   ln May 20L7,Mira Matveev, Rozental's close fiiend           and her direct report, invited   Plaintiff


                                                                J




                                                             r ^€   .)q
      Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 5 of 25
                                                                                      RECE:VBD IIYSCEF   7     07   /29 /2.01.9




      to   join   a   birthday celebration party for Rozental at a Russian Restautant over the weekend.

      Attendance would include chipping in for food, drinks and a birthday present. Plaintiff

      declined that invitation.

13.   In mid-May 2017,Rozental invited Plaintiff to attend with her a public event in Brooklyn,

      sponsored by hernon-profit organization. Specifically, on or about May 12, 2017,Rozental

      {brwarded Plaintilf an invitation to attend a public event called, "Heritage of the Caucasus,

      on May 21,2017 at          I pm. Plaintiff   responded that he would attend the event, but with his

      mother. Rozental looked disappointed upon hearing the news. On Monday morning, May

      22,2017, the day after the event, Rozental called Plaintiff into her office to speak to him.

      During the ten-minute conversation, she specifically said, "I anr disappointed you came

      with your mother... I have         a reach social      life...I want you to come alone next time ...it

      will   be fun for you and me to hang out together." During this conversation, Rozental made

      it clear that      she was a single woman and also stated that she would cover all expenses        for

      Plaintiff so there was nothing for him to worry about. Plaintiff responded,                "I atn not
      comfortable with this," ending the conversation and he went back to his seat. Following

      this uncomfcrrtable interaction, Plaintiff decided not to attend a birthday cake party for

      Rozental, organized by Mira/Irina in the office

14.   Due to Plaintiff s rejections of Rozental and his absence from her birthday celebration,

      which upset her, she started to act in a demeaning and unfair way to Plaintiff at work.

      Rozental engaged in verbal abuse, unjustified criticism and bl.ame towards Plaintiff with

      these daily occurrences being done mostly in public in order to embarrass and humiliate

      Ptaintiff in front of his colleagues. Additionally, Rozental began to purposefully ignore


                                                         4




                                                    q        oq
                                                        ^€
    *d**.
                   Case
                    av-*r
                          1:19-cv-11317-LAP
                            YVY-Y-
                                            Document 1-1 Filed 12/11/19 Page 6 of 25
-             -r*rr                -
NYSCIIIF    DOC. NO. 1                                                   RnCEIVaD NYSCEF | {}1/29/?,0L9




                      Plaintiffs work contributions and subjected him to excessive              micro-management

                      compared to the other empl.oyees she supervised.

               15.    On June 29th,2017, Rozental, with Mira's help, accused Plaintiff of not being a "team

                      player," without providing any evidence or explanation. She cited anonymous sources         as


                      justification for her claim and never replied to Plaintiff s request to meet in pcrson to

                      investigate and resolve the issue.

               16. tn the next few months, Rozental            used every opportunity       to diminish Plaintiffs

                      professional value and self-esteem, often done           via cmail, publicly (i.e. with   other

                      employees included on the emails). Rozental also humiliated Plaintiff personally, in front

                      of his co-workers, by saying he was incapable of finding himself'a wife, In mid-July 2017,

                      Rozental said to Plaintiff, 'You worked at Coney Go-I-ive for two weeks, but could not

                      meet a Russian woman there." Rozental also made inappropriate comments regarding

                      Plaintiff having never been married and his belief that he would only start a relationship

                      that leads to having a family and children by stating, "No woman would want to havs kids

                      with you."

               17.    Rozental also exhibited unwarranted personal expectations on Plaintiff, which she did not

                      do to other employees, including expecting him to open and close car doors for her, and      if
                      Plaintiff did not she would overreact in a very emotional manner. Rozental specifically

                      complained to Plaintiff that he was not giving her the attention she deserved as a woman.

                      On one occasion Rozental asked Plaintiff       if   the bracelet she was wearing on her ankle

                      looked good on her. Plaintiff replied,    "I   never noticed you had one," and in response

                      Rozental exclaimed, "[ <lon't know what a woman has to clo to get noticed by a man."


                                                                5




                                                           t   ^&    1q
i *+--   .   -r-ar
                     Case
                     *'
                          1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 7 of 25
NvscEF Doc.      No.   1                                                                        RECEIVED NYSCET   1     01   /29/20L9



             18.       Plaintiff again asked Rozental to stop this undesirable activity scveral times in the summer

                       2017.

             19.       During September and October2ALT Plaintiff started noticing subtle signs of attention from

                       Rozental again

             20.       On Friday,   l0l27lI7, Rozental started a conference call with a Vendor in her office. While

                       Rozental, Morad and Plaintiff were waiting for others to join the call, Rozental was talking

                       (on speaker) with Jennifer, the vendor's Project Manager. Rozental mentioned that she

                       had heard about a recent research study that showed people who smoked marijuana had

                       sexual intercourse more often. Rozental then put the phone on mute and said to Plaintiff

                       in Russian, "We should try something like this."

             2r.       Rozental initiated two personal conversations with him on November 9 and 20,2017. She

                       asked/talked about Plaintiff   s recent   dating experiences, what he was looking for in women

                       an6   finally gave him advice that he should look into dating an older woman. (Rozental is

                       older than Plaintiff). On both occasions Plaintiff tried to end the conversation and go back

                       to his seat as soon as possible. During the conversation on November 9 Rozental asked

                       Plaintilf what type of women he was attracted to physically. Plaintiff responded, "What's

                       important is what is on the inside." She responded, every man says that, but looks at        a


                       woman's body. Rozental continued, "Women too look at men's butts, but I like the front

                       better," as she looked at PlaintifPs groin area. After Plaintiff left her office she came to

                       his desk less than thirty second later and asked him to get back to her office to continue the

                       chat. After he returned to her office, she started to speak about personal topics       again,


                       forcing Plaintiff to leave asecond time. On November 20, a similar conversation occur:red,


                                                                     6
              Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 8 of 25
NYSCET DOC. NO. 1                                                 RECEIVED NYSCEF,                                       07 /2.9/?.A19




               during which Rozental advised Plaintiff to date an older woman.

         22.   On Novenrb er 21,201 7 Rozental sent Plaintiff a sexually explicit message inviting him to

               come to her place of residence over the week-end and spend time with               her. Plaintiff did

               not respond to that email and he avoided any personal contact with her following that

               incident.

         23.   On Sunday, December 3'd,20I7 at          a   pre Go-Live at a Queens Dental office, Plaintiff chose

               a workstation located        in the front office, away from Rozental who sat with the rest of the

               team members in the large conference room in the back.           At around 2.30 pm, Rozental came

               to Plaintiffs desk and asked hirn how long he was going to stay in the office. She then
                       o'Everyone left...   I am leaving now... I     can give you a ride home... We could stop    by
               said,

               rny place for a cup of tea." Plaintiff rejected that offer. He said,       "I   am sorry,   I cannot do

               it. Please don't ask that me again."When she started saying something in response,             Plaintiff

               said, "The conversation is over," and he tumed away from her to face his workstation.

               Plaintiff was very upset and didn't face Rozental until she walked away moments later. He

               stayed in the olfice for another five or six minutes. He then walked out towards the bus

               stop (another few minutes) away. While waiting for the bus to arrive, he saw Rozental

               driving by in her red car and he looked away.

         24"   Plaintiff continusd to feel uncomfortable being with Rozental one-on-one and made sure

               that cluring any of their interactions there was somebody else present, particularly if he had

               to   enter her   office. Plaintiff kept his personal verbal communicaticm with her to a
               mmrmum,

         25.   ln the lirst week of Decemb er 2017, at a Queens/Elmhurst Go-Live, Plaintiff was verbally


                                                                7




                                                            0 ac    ')(
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 9 of 25
ilvscnp Doc. No. I                                                  F.FICEIVfiD NYSCET t                        0't / 29 / 2CI9




                attacked by Rozental constantly. On December 7, 2017 during an email exchange           witli

                Rozental, Plaintiff clearly stated that he was only interested in a professional relationship

                with her and that he wanted to be treated fairly, just like everyone else on the team that

                Rozental supervised. Rozental did not respond to that email.

          26.   Rozental continued her harassment of Plaintiff by using his co-workers to take $roup action

                against him, continually subjecting him to unjustified criticism and blame, and by making

                t'alse statements regarding   Plaintiff to upper management.

          27    plaintiff   stopped taking car services rides   with Rozental and Morad bcginning the first

                week of December 2017 to avoid any informal intetpersonal contact with Rozental.

                Following the Decemb er 7,2017 email exchange, Rozental escalated her provocations of

                Plaintiffthe following day, Decernber    8th. This continued on Mcmday, December 11th when


                in retaliation Rozental attacked Plaintiff publicly. Plaintiff responded that,"...you     are

                                                                                                       o'very
                mixing personal with professional...", to which Rozental declared she feels
                gncomfortable and degraded (as woman-managcr)" and asked her friend Mira to forward

                this email exchange to Dr. Garofalo. Plaintiff could no longer take this emotional

                aggression and fell   sick. Plaintiff informed Rozental it was due to "feeling mentally   aud


                physically exhausted"

          28    On Decemb er !4,2017 Plaintiff sent Dr. Garofalo a forrnal complaint about improper

                behavior of his Manager, Rozental, including improper sekual advances and retaliation for

                his denials of those advances. Dr. Garofalo is the Department I.lead and the Supervisor    of

                Rozental.

          Zg"   On Decemb er 2A,2017 Dr. Garofalo invited the HR Manager to meet with Plaintiff in his


                                                            I



                                                        o ^€ nq
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 10 of 25
- ----                                                                                           RIiCEIVED l.lY$Cflr' I    A'l / 29   / 2Cl9
NYSCEF DOC.   NO.   1




                    office to discuss the issue. The conversation was productive, but Plaintiff felt both Dr.

                    Garofalo and HR downplaye<i the seriousness                    of the situation he was reporring.
                    Nonetheless, Dr. Garofalo promised to resolve this issue, but ultimately did nothing; no

                    investigation into reported Plaintiff s allegations was conducted and no help was offered

                    for Plaintiff to secure a transfer. There is no evidence Garofalo ever talked to Rozental         as


                    evidenced by Rozental's continued harassment of Plaintiff.

                        a.   Specifically during this meeting the HR Manager started the conversation. He asked

                             Plaintiff if he had   a sexual   relationship with Rozental to which he said, "No, never,"

                             Dr. Garofalo then asked Plaintiff, "Is she making you uncomfortable?" Plaintiff

                             responded,   'Yes" and told his story in fulI including the restaurants, outings,

                             birthday gifts/party invitations, the improper behavior and the retaliation he was

                             suffer.ing from after rejecting Rozental's advances. They both asked Plaintiff

                             fbllow-up questions on who organized the parties and how the invitations came

                             from. Approximately fifteen to twenty minutes later, the FIR person said he had

                             enough infonnation and was about to leave. Both Garofalo and            IIR made it sound

                             Iike the meeting was over, but Plaintiff felt this meeting was unfinished, so he asked

                             Dr. Garofalo for one on one time, which he accepted. They spoke for another              15


                             minutes. PlaintitTtold him that Rozental and he were bom and raised in the same

                             city. Plaintifl provided other details, including how Rozental initiated            several


                             provocative/inappropriate conversations with him; how he was suffering from her

                             public aecusation campaign; and how she was using his teammates against him.

                             Plaintiff also requested a transfer to another team at this time. Garofalo said, 'T


                                                                       9




                                                                 1/\        ..)(
                                                                       ^€
       .
              Case 1:19-cv-11317-LAP
           -r-tt      *vY-t* *       Document 1-1 Filed 12/11/19 Page 11 of 25
               -v--i
NYSCEF DOC. NO. 1                                                  RBCtrIVID NYSCEF | 01i29/2AI9




                           don't have anything available now, but we can always use a body somewhere."

                           Garofalo promised to talk to Rozental one-on-one and look into transfer options.

                           PlaintitT also said he hirnself would look into what's available on the company

                           career site and let him know. Garofalo asked Plaintiff to keep his complaint about

                           Rozental confidential.

                   30   On January 3, 2018 Dr. Garofalo formally approved Plaintiffs transfer                   request,


                        specifically for the EPIC Reporting Coordinator position he found on the company

                        career site in the Data Sciences Department. At this time coworker John Bisset, began

                        watching and reporting Plaintiff     s   arrival and departure times to Rozental at her request.

                   31   Plaintiff was also set up to fail by his supervisors. Specifically, on January 4,2018,the

                        next day alter January, 3'd transfer request approval Plaintiff was assigned a new task

                        without proper training or instructions with an unrealistic expectation to complete it in

                        three hours, although a formal deadline had been earlier set for the next morning. Later

                        that evenin g, at lA37 pm, Bisset publicly humiliated Plaintiff on an email to the entire

                        team, which stated,   "If   we miss the date it wilt be because of you." Rozental escalated

                        the situation by forwarding the email to Garofalo, at midnight, repeating the samc

                        unjustified charge. The next morning, Plaintiff addressed the incident professionally by

                        providing undisputed evidence of the staged set up, specifically by pointing out that

                        Plaintiff s average work speed for the same task was in fact 35 percent higher than

                        Bisset's and the three hour expectation was simply unreasonable.'This documented

                        explanation was accepted by Garofalo, but no action was taken to stop the harassment.




                                                                   10




                                                             11    ,-.F   ?)q
                     Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 12 of 25
       t   -l-rr         n,                        ; i          -       -
NYSCEF DOC.        NO.   ]-                                                                          RfiCffTVED NYSCnF   |   0112.9/201.9




                    32.       Continuing the following day Plaintiff looked for a suitable role with Defendant. He

                              made six contacts with hiring managers over the next five rnonths, first applying for

                              the EPIC Reporting    job.   He exchanged emails with the IT recruiter for this position

                              for almost two months, just to find out that this position was never open in the first

                              place. Plaintiff informed HR/Upper Management of this tinding on February 28, 201 8.

                   33.        From this time through March 6, 2018 Rozental retaliates with assistance of John

                              Bisset, a non-manager consultant who also reports to Rozental. Bisset made baseless

                              false accusations; Rozental picked up and used them against Plaintiftl damaging his

                              personal and professional reputation, humiliating him publicly, making his teammates

                              feel resentful towards him because they're forced to believe he is seriously

                              undcrperforming. Plaintiff reports several serious issues with cliscriminatory treatment

                              on Rozental's side to HR and Dr. Garofalo and ask them to: a. intervene and b. expedite

                              his transfer. There is no reaction from either HR or Upper Management. Plaintiff also

                              requested a meeting with HR to report the harassment by Rozental and Bisset on

                              February 26,2018 and sent a follow up ernail reporting "openly abusive" environment

                              on February 27Lh 2018. A meeting with IIR Manager occured on February 28,2018,

                              but no action was taken by HR and the harassment continued. After another serious

                              public attack on March     8th 2018,   Plaintiff openly and publicly opposed the retaliation

                              by Rozental and asked Dr. Garofalo to help him deal with this situation. Plain,tiff also

                              provided the management documented evidence the March 8th attack was unjustified.

                              An HR meeting is held on March 14, 2018 at which the HR Manager makes an attempt

                              to "reunite" the two sides, Rozental and Plaintiff. Howeveq HR fails to look into


                                                                        1t




                                                                    1a ^€'rtr
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 13 of 25
NYSCEF DOC"   NO.   1                                                                        RECEIVED I{YSCHF    I     O'1   129   l20Lg




                        Plaintiffs documented claims of professional misconducVretaliation on           Rozental's

                        part. As a rcsult, no meaningful solution is ftrund. HR recommends Plaintiff s transfer.

                        This transfer agreement is made public on March 15, 2018 but HR took no action to

                        impiement the transfer, which allowed Rozental, with the direct assistance of Bisset, to

                        continue to harass Plaintiff. On3l20ll8, as he saw situation deteriorating, Plaintiff

                        asked for a one on one meeting with Garofalo to expedite the transfer, but he got no

                        response, thus Rozental was permitted to continue her harassment campaign. Garofalo

                        never communicated with Plaintiff after that.

              34        Plaintiff, still under the supervision of Rozental is subjected to the following retaliation

                        in an attempt to set him up for termination.

                        a. Rozental    excludes Plaintiff from many meetings and work-related email

                             communication;

                        b. Rozental singles Plaintiff out for unjustified criticism/blame,                  intense


                             micromanagement;

                        c.   Rozental rejects three vacation requests for 15, 11 and later even as short as 2

                             business days, even thougfi another team member was allowed 20 vacation days

                             under same conditions two months before;

                        d.   Rozental doesn't approve Compensation time for the full hours Plaintiff worked       as


                             part of voluntary overtime, so he has to put fewer hours into his timesheets to get

                             them signed;

                        e.   Rozental humiliates Plaintiff publicly on regular basis to subdue/break him

                             psychologically;


                                                                 t2




                                                           1'l   ^f,)q
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 14 of 25
NYSCEF DOC.   NO.   1                                                                       RECBIVBD NYfICEII   ,   0'l / 29 / 201.9




                        f.   Rozental plays a victim every time Plaintiff defends himself and asks her to

                             investigate false claims;

                        g. Rozental sends Plaintiff alone to perform Desktop Support (out of title) work for
                             which he had no'training or even properly written instructions available to him. No

                             onsite Desktop supervision is offered;

                        h.   Rozental makes Plaintiff update/change timesheets at least 8 times immediately

                             after March 14ih HR meeting without any good reason and then tries to report this

                             to HR/UM as a sign of "fraudulent irregularities on his time sheet". Eventually, the

                             Timesheet Team confinns via email Plaintiff s version of time keeping is valid;

                        i.   Rozental sabotages Plaintiffs work with direct assistance of John Bisset. She

                             assigns Bisset to act as an intermediary who never delivers his part of the product

                             chain which directly affects Plaintiff s deliverables;

                        j.   Rozental ignores/rejects    all written requests Plaintiff makes to   professionally

                             address the false allegations.

                        k.   Plaintiff was subject to baseless discipline on or about May 22,2018, after his

                             whereabouts in the evening were questioned by Rozental and he informed her that

                             he had been out for a walk with his employment lawyer friend.

              35        Through June 2018 HR continues to not take any action regarding Plaintiffs

                        complaints of harassment, and instead pennits the preparation of fabricated charges

                        against   Plaintif{ resulting in an unpaid suspension and ultimately his termination.

              36        Rozental fabricates allegations regarding an absence during pre Go-Live Sundays, for

                        which it was previously velbally agreed Plaintiff could work from home and {brwhich


                                                                    13




                                                              1 /,1 ^f   iq
                 Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 15 of 25
NYSCEF' DOC.   NO.    1                                                                       RECSIVE]D NYgCErr   |     01 / 29 / 2OL9




                          the written policy is that the overtime is not mandatory. Instead HR allows Rozental

                          to rliscipline Plaintifffor this alleged "absence". Prior to April 2018 Plaintiff routinely

                          worked on site over weekends when the opportunity arose. To           fullill his religious

                          obligations Plaintiff was not able to pliysically report to the sites on three Post-Easter

                          Sundays. In each instance, the same day Rozental emailed lhe notice of week-end

                          work, Plaintiff promptly notified her that he would be available to work remotely and

                          in each instance he did make himself available to work from home. Not once did

                          Rozental respond and inform Plaintiff that onsite overtime was mandatory; nor was

                          Plaintiff ever w^rned that he would be considered insubordinate/subject to potential

                          discipline   if   he failed to reporl to the site on Sunday. Plaintiff was nevet

                          contemporaneously reprimanded or written up firr not working on-site on a Sunday.

                37.       On May 21,2018, Plaintilf has a conversation with another team member, I)el at

                          Sydenham Flospital, who confirmed that he had heard Bisset spreading false rumors

                          about   Plaintiff s performance among Hospital personnel.

                38.       Plaintiff places two more written complaints of discrimination on May 24, 2AI8 with

                          Garofalo but these complaints are ignored'

                39.       Thereafter on June 12, 2AL8 Defendant suspended Plaintiff without pay, without

                          charges, without explaining the reasons for the suspension and without giving him     prior

                          notice of the meeting or an opportunity to obtain union representation. Plaintiff is put

                          on a one-month unpaid suspension and escorted out of the building in total humiliation

                          by Garofalo. The management then permits and encourages false reporting, including

                          submission of forged emails, fiom Rozental's direct reports and office friends never


                                                                   I4




                                                            '1   R *f   /)E
                     Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 16 of 25
       .   -i€!!          f v_sl       vvv't_       -
NYSCEF DOC.        NO.    ].
                                                                                                         RECETVHD NYSCE]I   I   A1/2912019




                                   properly investigating the allegations. Defendant serves Plaintiff with a set of dubious

                                   charges two and a half months later.

                    44.            prior to his suspension Plaintiff was never counseled, written up, disciplined or wamed

                                   about potential disciplinary action.

                    41.            Plaintiffs employment is terminated during his        suspension.


                    42.            The allegations of poor perfbffnance and misconduct were merely a pretext for

                                   discrimination. Plaintiff was an exemplary employee who offered suggestions to

                                   improve the work flow and quality, only to have his ideas rejected or ignorecl. He

                                   performed his work promptly and in accordance with procedures and specifications

                                   approved by his manager and adopted by the team.

                    43             As a direct and proximate result of Defendant's actions Plaintiff has suffered great and

                                   irreparable harm including, depression, humiliation, pain and suffering, economic

                                   damage and other foreseeable damages'

                    44             Plaintiff duly filed EEOC charges with the Equal Employment Opporhrnity

                                   Commission.

                    45. Subsequently, the EEOC issued a notice of right to sue dated April 3A,2019. This action

                                    is commenced within ninety days of receipt of the notice of right to sue letter

                                    conferring concurrent jurisdiction on this Court.

                                                    AS AND FOR A FIRST CAUSE OF ACTION-
                                                    NEW YORK STATE HUMA}I RIGHTS LAW
                                                    Hostile Work Environment- Sexual Harassment

                    46.            plaintiff repeats and realleges each and every allegation contained in         paragraphs


                                   numbered     I   through 45 as if fully set forlh at length herein'


                                                                                l5




                                                                         "1   A ^€ nq
                      Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 17 of 25
-           -r€tr
    --y-.
NYSCEF DOC.         NO.   1                                                                             RBCEIVIID NYSCET   |    01 / 29   / 20L9




                    4J.       As a result of the willful activities of Det'endant, Plaintiff has been deprived of equal

                              employment opportunities based upon           a   hostile work environment (sexual harassment),

                              in violation of the New York State Human Rights Law, New York State Executive Law

                              291 et. seq., which caused Plaintiff to suffer loss of income, pain and suffering, mental

                              ancl emotional harm, other non-pecuniary losses, and incur legal fees and costs.

                                                 AS AND FOR A SECOND CAUSE OF ACTION-
                                                  NNW YORK STATE IIUMAN RIGHTS LAW
                                                     "Quid Pro Quo" Sexual Harassment

                     48"      Plaintiff repeats and realleges each and every allegation containecl in              paragraphs


                              numbered   t through 47 as if fully   set forth at length herein'

                     49.      Plaintiffs compensation, benefits, promotions and continued employment with

                              Defendant was contingent on his participation in sexual acts. Plaintiff s rejection          of

                              participation in sexual acts with his supervisor resulted in the denial of overtime and

                              his termination.

                     50.      As a result of the willful activities of Defendant, Plaintiff has been deprived of equal

                              employment opporhrnities based upon a quid pro quo sexual harassment in violation            of

                              the New   York State Human Rights Law, New York State Executive Law 291 et. seq.,

                              which. caused Plaintiff   to suffer loss of income, pain and suffering, mental              and


                              emotional harm, other non-pecuniary losses, and incur legal fees and costs'

                                                 AS AND FOR A TIIIRD CAUSE OF ACTION.
                                                 NEW YORK STATE HUMAN RIGHTS LAW
                                                               Retaliation

                     51.      Plaintiff repeats and realleges each and every allegation contained in               paragraphs


                              numbered 1 through 50 as if fully set forth at length herein.


                                                                      16




                                                                't?             'lq
                                                                      ^fi
                      Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 18 of 25
-   -1--.   -r-!!
NYSCEF DOC.         NO.   1                                                                                RECEIVED NYSCET:        0"1   /29/20L9



                     52.      plaintiff engaged in protected activity by complaining of sexual harassment multiple

                              times.

                    53.       plaintiff was retaliated against as a result of his complaints of sexual               hatassment'

                              plaintiff   s employment was terminated in retaliation fcrr his protected activity.

                     54.      As a result of the willful activities of Defendant, Plaintiff has been deprived of equal

                              employment opporhrnities based upon retaliation in violation of the New York State

                              Human Rights Law, New York State Executive Law 29L               et. seq.,   which caused Plaintiff

                              to suffer loss of income, pain and suffering, mental and emotional harm, other non-

                              pecuniary losses, and incur legal fees and costs.

                                                 AS AND FOR A FOURTH CAUSE OF ACTION.
                                                   NEW YORK CITY HUMA}I RIGHTS LAW
                                                  Hostile'Work Environment- Sexual Harassment

                     55.      Plaintiff repeats and realleges each and every allegation contained in                  paragraphs


                              numbered 1 through 54 as if fully set forth at length herein.

                     56"      As a result of the willful activities of Defendant, Plaintiff has been deprived of equal

                              employment opporhrniti     es based   upon   a   hostile work environment (sexual haras sment),

                              in violation of the New York City Human Rights Law, Administrative Code $$ 8-101

                              et. Seq. (the Code), which caused Plaintiff to suffer loss of income, pain and suffering,

                              mental and emotional harm, other non-pecuniary losses, and incur legal fees and cttsts.

                                                   AS AND FOR A F'IFTH CAUSE OF ACTION.
                                                    NEW YORK CITY HUMAN RIGHTS LAW
                                                      '6Quid Pro Quott Sexual Harassment

                     57.      plaintiff repeats and realleges each and every allegation contained in                  paragraphs


                              numbered I through 56 as if fully set forth at length herein'


                                                                        t7




                                                                    1O ^€')(
                 Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 19 of 25
NYSCEF DOC.   NO.    1                                                                       RSCHIVEIJ NYSCEF   I    A1   /29   l20l I



              58.        Plaintiffs compensation, benefits, promotions and continued employment with

                         Defendant was contingent on his participation in sexual acts. Plaintiff s rejection    of

                         participation in sexual acts with his supervisor resulted in the denial of overtime and

                         his termination.

               s9        As a result of the willful activities of Defendant, Plaintiff has been deprived of equal

                         employment opportunities based upon a quid pro quo sexual harassment in violation of

                         the New York City Human Rights Law, Administrative Code $$ 8-101 et. Seq. (the

                         Code), which caused Plaintiff to suffer loss of income, pain and suffering, mental and

                         emotional harm, other non-pecuniary losses, and incur legal fees and costs.\

                                            AS AND FOR A SIXTH CAUSE OF ACTION.
                                            NEW YORK CITY HUMAN RIGHTS LAW
                                                        Retaliation

               60.       plaintiff repeats and realleges each and every allegation contained in         paragraphs

                         numbered 1 through 59 as if fully set forth at length herein.

               61.       Plaintiff engaged in protected activity by complaining ot'sexual harassment multiple

                         hmes

               62.       Plaintiff was retaliated against as a result of his complaints of sexual      harassment.


                         Plaintiff s employment   was terminated in retaliation for his protected activity.

               63.       As a result of the willful activities of Defendant, Plaintiff has been deprived of equal

                         employment opportunities based upon retaliation in in violation of the New York City

                         H.uman Rights Law, Administrative Code $$ 8-101 et. Seq. (the Code), which caused

                         Plaintiff to suffer loss of income, pain and suffering, rnental and emotional hann, other

                         non-pecuniary losses, and incur legal fees and costs.


                                                               18




                                                           1a) ^€ tq
               Case 1:19-cv-11317-LAP Document
                                       v
                                               1-1 Filed
                                                     Y
                                                         12/11/19 Page 20 of 25
                                                         r si*
                               evv.t+q        vs.,i1'5t                 ,                              '       i1q
-   -s--           -v-br                                            '       -'t      -erl:d
riyscnr Doc. No.    1                                                                                                 RACEIVBD NYSCEI't     07   /29/2AL9




                                             AS AND FOR A SEVENTH CAUSE OF ACTION-
                                                                                     TITLE VII
                                                Hostile Work Environment- Sexual Harassment

             64"           Plaintiff repeats an<l realleges each and every allegation contained in                             paragraphs


                           numbered 1 through 63 as if fully set forth at length herein'

             65. plaintiff duly filed                      EEOC charges with the Equal Employment Oppornrnity

                           Commission. Subsequently, the EEOC issued a notice of right to sue dated April 30,

                           2019. This action is commenced within ninety days of receipt of the notice of right to

                           sue letter conferring concurtent jurisdiction on this Court.

              66.          Ptaintiff has been deprived of equal employment opportunities in violation of the Civil

                           Rights Act    of tg64,42U.S.C.               2000e et. seq. as amended denying plaintiff equal terms,

                           conditions and privileges of employment and subjecting Plaintiff to a hostile work

                           environment by reason              of male gender- scxual                       harassment (nale) which caused

                           Plaintiff to suffer loss of income, pain and suffering, mental and emotional harm, other

                           non-pecuniary losses, and incur legal fees and costs.

                                              AS AND FOR AII EIGHTH CAUSE OF'ACTION-
                                                                                      TITLE VII
                                                          "Quid Pro Quo" Sexual Harassment

             67"           Plaintiff repeats and realleges each and every allegation contained in paragraphs

                           numbered      I through        66 as   if fully         set forth at length herein'


             68"           Plaintiffs compensation, benefits, promotions and continuecl employmcnt with

                           Defendant was contingent on his participation in sexual acts. Plaintiff s rejection of

                           participation in sexual acts with his supervisor resulted in the denial of overtime and

                           his termination.


                                                                                     l9




                                                                                  1n as       '1   c
                    Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 21 of 25
               . NO. l"                                                                                RECEIVED NYSCEF:         O"l   l?'9/?.019
NYSCnT   DOC




                  69      plaintiff has been deprived of equal employment opporhlrities in violation of the Civil

                          Rights Act   of 1964,42U.S.C.          2000e et. seq. as amended denying plaintitliequal terms,


                          conditions andprivileges of employment and subjectingPlaintiff to quidpro quo sexual

                          harassment which caused Plaintiff to suffer loss             of incorne, pain and suffering, mental

                          and emotional harm, other non-pecuniary losses, and incur legal fees and costs'

                                               AS A}ID FOR A NINTH CAUSE OF ACTION-
                                                                          TITLtr VII
                                                                           Retaliation

                  70.     plaintiff repeats and realleges each and every allegation contained in                  paragraphs


                          numbered     1   tlrough 69   as   if fully   set forth at length herein'


                  71.     plaintiff engaged in protected activity by complaining of sexual harassment multiple

                          times

                  72      plaintiff was retaliated against as a result of his complaints of sexual harassment'

                          plaintifl's employment was terminated in retaliation for his protected activity.

                  73      plaintiff has been deprived of equal employment opporhrnities in violation of the Civil

                          Rights Act   of 1964,42U.S.C. 2000e et. seq. as amended               denying plaintiff equal terms,

                          conditions and privileges of employment and subjecting Plaintiff to retaliation which

                          caused Plaintiff     to suffer loss of income, pain and suffering, mental and emotional

                          harm, other non-pecuniary losses, and incur legal fees and costs.

                                               AS AND FOR A TENTH CAUSE OF ACTION-
                                                NEW YORK CITY HUMAN RIGHTS LAW
                                                        Religiou s Discrimination

                   74.    plaintiff repeats and realleges each and every allegation oontained in                   paragraphs


                          numbered 1 through 73 as if fully set tbrth at length herein.


                                                                          20




                                                                    a1          ak
                                                                          ^,(
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 22 of 25
NYSCEF DOC.   NO.   ].                                                                       RaCEIVED NYSCI!'   |   0'i   129/2A19
    t,




               75.       As a result of the willful activities of Defendant, Plaintiff has been deprived of equal

                         employment opporhrnities based upon religious discrimination            in that he was

                         disciplinecl for not working on site o.n select Sundays, despite requesting to work from

                         home due to religious observance n violation of the New York City l{uman Rights

                         Law, Administrative Code $$ 8-101 et. Seq. (the Code), which causedPlaintiff to suf.f'er

                         loss 6f income, pail and suffering, mental and emotional harm, other non-pecuniary

                         losses, and incur legal fees and costs.

                    WHEREFORE, Plaintiff prays that judgment be entered that exceeds the minimum

         jurisdiction of this Court as follows:

                             t.     Reinstatement;

                             2.      Granting compensatory damages including but not limited to back pay for

                                     the insidious practice of retaliation according to proof;

                             2.      Granting compensatory damages for injuries and accompanying pain and

                                     suffering for sexual harassment and retaliation;

                             3.      Attomeys fees, costs and disbursements;

                             4.      Any other relief that   is   just and equitable'

                                  PLAINTIFF HEREIN DEMANDS A TRIAL BY JURY




                                                                    2T




                                                              a,> ^$'    1t:
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 23 of 25
-   -d-v
NYSCET DOC.   NO.   1                                                   RECETVED   NYscEr'-   a1   /29/2a19




           Dated: New Yorlg New York
                    Ialy 23,2At9                         Respectfu[y submitted,

                                                         STEWART LEE KARLIN
                                                         LAW GROUP, PC

                                                          lslStewart Lee Karlin
                                                         STEWART LEE KARLIN, ESQ.
                                                         DANIEL E. DUGAN, ESQ.
                                                         Attorney for Plaintiff
                                                         I 11 John Street, 22nd Floor
                                                         New York, NY 10038
                                                         (212)792-9674




                                                22




                                             aa ^G nc,
                     Case 1:19-cv-11317-LAP Document
                                             e  ha,
                                                     1-1 Filed
                                                            Y
                                                               12/11/19
                                                               t e_
                                                                        Page 24 of 25
       .   -r-rr                    vvv-t--      v&s-arrt          I r                     '   -'q
                         -v-br                                               -v?v
NYSCEF DOC.        NO.    1                                                                          RBCtrIvBD NYScaFt 0'l 129/20L9
    l.




                                                                   YERITICALIqN

            STATEOFNEWYORK )

            COUNTY OF NEW                     YORK)         ss.:


                          I, the undersigned, an attorney admitted to practice in law in the Courts ofNerv York State,

            state that        I am the attorney of record for the Plaintiff in the within action; I have rcad the foregoing,

            Complaint, and know the contents thereof; the same is true to my own knowledge except as to

            those matters therein alleged to be on infbrmation and belief, as to those matters              I believe to be

            fue.

                          The reason this verification is made by your affirmant and not by the Plaintiff herein is that

            said plaintiff resicles in a county other than the county where your at'firmant maintains his law

            office.

                          The grounds of your affirmant's belief as to all matter not stated upon my own knowledge

            are as follows:

                          Conversations with the Plaintiff and information contained in the file.

            f)ated: New York, New York
                    lu|y 23,2019
                                                                                     /s/Stewart Lee Kg:lin
                                                                                     STEWART LEE KARLIN, ESQ.




                                                                            23




                                                                         a A ^s     1t:,
                Case 1:19-cv-11317-LAP Document 1-1 Filed 12/11/19 Page 25 of 25
NYscnF Doc.   No. I                                                                    RucllIVED NYSCEI;        O'l   /29/20L9
    ,r




                                         ATToBNSY.SERLT-H,'IcArroN


                  pursuant to 22 NYCRR, Section 130-1.1.A the undersigned, an attorney duly admitted to

         practice law in the Courts of the State of New York, respectfully affirms the truth of the following

         statement under the penalties of perjury pursuant to the C.P.L.R.:

                  'Ihe undersigned attorney hereby certifies that to the best of his knowledge, information

         and belief, formed after an inquiry reasonable under the circumstances, the presentation of the

         papers (s) or the contents therein are not frivolous as defined in Subsection C of Section 130-1 .1.

         Dated: New York, New York
                JuIy 23,20t9

                                                                  /s/Stpwarl Lee Karlin
                                                                  STEWART LHE KARLIN, ESQ.




                                                             24




                                                       1r;   ^F   aE
